On the 6th day of September, 1934, motion to dismiss the appeal for failure to prosecute was tiled on behalf of the city of Muskogee, a municipal corporation, carrying its own risk.
Thereafter a response by order of court was filed, and iii that response the petitioner states:
"Comes now Paul Holmes by his attorney of record and states that lie does not wish to press his appeal in the above matter."
It appears that the motion states grounds upon which the proceedings should be dismissed, and it appearing, further, that after order of the court the petitioner, by his counsel, has agreed that the motion to dismiss should be sustained, it is the order of this court that the motion to dismiss is sustained, and the petition and proceedings in this court dismissed.